DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed January 18, 2022.  Claims 1-5,7-8 are pending.  Claims 6,9-20 were canceled.


Allowable Subject Matter
Claims 1-5,7-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant's amendment filed January 18, 2022 and convincing remarks thereof have overcome the rejections in the last office action, in which independent claim 1 was amended to further include in part the limitations of claim 6 and claim 4.  The references of record including Toyoda (2002/0163086), Allen (9,252,100), Gerber (5,601,678), Ding (6,184,137), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method of producing a semiconductor substrate, or fairly make a prima facie obvious case of the claimed method, in combination with other processing claimed limitations as recited in base claim 1, the inclusion of characterizing a substrate pattern to identify a zonal distribution of a plurality of vias and a height and a radius of each via of the plurality of vias; determining a fill rate for each via within the zonal distribution of the plurality of vias; modifying a die pattern to adjust via fill rates between two zones of vias; producing a substrate according to the die pattern; and filling vias on the substrate with a first metal followed by a second metal, wherein the vias are filled to a height where an average fill height of the second metal is less than or about twice an average via radius of the plurality of vias.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822